Citation Nr: 1439897	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  12-02 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel





INTRODUCTION

The Veteran had active service from July 1969 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the St. Paul, Minnesota, regional office (RO) of the Department of Veterans Affairs (VA).  The Veteran's appeal has since been transferred to and handled by the RO in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran attributes his ischemic heart disease to exposure to herbicides during his service in the Philippines.  Specifically, the Veteran asserts in his April 2011 claim that, while stationed in the Philippines from December 1970 to July 1971, he observed spray which "was very good at killing and keeping down the jungle."  The Veteran claims that he was told this spray was defoliant, and that it was sprayed in the area where he was on duty guarding an ammo dump.  The Veteran's service personnel records confirm that he served as a guard at the U.S. Naval Base Subic Bay in the Philippines during the dates claimed.  On appeal, the Veteran further specified in a February 2012 statement that the ammo dump in question was at Naval Air Station Cubi Point.

The Veteran acknowledges he has no personal knowledge of the contents of the spray he observed, and further evidence is therefore needed to determine the likelihood of herbicide exposure.  In July 2011, the RO issued a formal finding of a lack of information required to corroborate herbicide exposure, determining that there was insufficient information to send to the U.S. Army and Joint Services records Research Center (JSRRC).  

Under the Veterans Claims Assistance Act (VCAA), the VA has a duty to assist the appellant in the development of a claim, including the duty to obtain relevant records in the possession of another federal agency.  38 C.F.R. § 3.159(c)(2) (2013).  VA practice thus requires the submission of a request to JSRRC when a veteran has provided the approximate dates, location, and nature of the alleged exposure.  See M21-1MR IV.ii.2.C.10.n.  Here, the Veteran provided the approximate dates and nature of his exposure in his claim, and his personnel records provided the location.


Accordingly, the case is REMANDED for the following action:

1.  The RO must attempt to verify the Veteran's claimed exposure to herbicides through the all appropriate sources, including the JSRRC, in accordance with current M21-1MR provisions.  Specifically, the RO should send a request to JSRRC for verification as to whether there is any record of herbicide use at Naval Air Station Cubi Point or anywhere else in Naval Base Subic Bay while the Veteran was stationed there from December 1970 to July 1971.

2.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


